Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of treating allograft rejection by tuning the dosage of immunosuppressive drugs based upon the an antibody expression profile, wherein the antibody expression profile is based upon antibody affinities to four or more proteins (or portions thereof) target proteins that are defined in Table 2 of the instant specification. As was discussed in the previous Final Office action, the claims have been amended in a manner that provides for an invention that is neither anticipated nor obvious over the prior art. The only outstanding rejection in the Final Office action was a 35 USC 112(b) rejection, since the claims included a Trademarked product. The Applicant has removed “Luminex assay,” which was the trademarked assay of claim 59. This claim is now found to be allowable, and as such, all of the pending claims are considered allowable.
Although the Applicant has heavily amended the independent claim between the Final Rejection, and the submitted Request for Continued Examination, for all intents and purposes, the instantly claimed independent claim is just a reworded version of the previously claimed independent claim; furthermore, following a prior art search, no reasonable prior art was found.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651